Opinion issued May 19, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00312-CV
                            ———————————
                          IN RE GARY DANG, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      On April 25, 2022, relator Gary Dang filed a motion for emergency relief,

asking this Court to stay the trial court’s March 31, 2022 order holding relator in

contempt and sentencing relator to thirty days in the Harris County Jail and assessing

a fine of $8,000.00. 1 Relator asked that we also set bond. Although relator stated


1
      The underlying case is National Shutters, LLC d/b/a Ultimate Shutters of America,
      Luis Guerra and Eliazar Rivera v. Supreme Shutter Components, Inc., Gary Dan,
      Stacy Tran, Joseph Ruley, Harward Dinh, Maria Reyes, Ultimate Shutters of
      America, Inc., and Ultimate Moulding Company, cause number 2020-39704,
that a petition for writ of habeas corpus would be filed no later than April 26, 2022,

no petition for writ of habeas corpus was filed.

      On April 27, 2022, relator filed a motion to dismiss the emergency motion

because relator had purged himself of contempt. No response was filed opposing

this motion. No opinion has issued.

      Accordingly, we grant the motion to dismiss. Additionally, because no

petition for writ of habeas corpus was filed, relator did not invoke our original habeas

jurisdiction and therefore, the proceeding must be dismissed. See TEX. R. APP. P.

52.1. Any pending motions are dismissed as moot.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




      pending in the 55th District Court of Harris County, Texas, the Honorable Latosha
      Lewis Payne presiding.
                                           2